Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Status of Claims
This action is in response to applicant arguments filled on 01/13/2021 for application 16/260382. 
Claims 1-18 are currently pending and have been examined.
Claims 1, 7, and 13 have been amended. 

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennist et al. (US 2020/0105380 A1) in view of Wang et al. (US 2020/0005906 A1).
In claim 1, a computer-implemented method comprising: 
Weber teaches:
determining a plurality of clinical trials that a first patient is eligible to participate in (Para. 128); 

determining a plurality of predicted attributes of the first patient for a future point in time (Para. 4-5 and 24-26); 
providing inputs to machine learning (ML) model based on the plurality of current attributes of the first patient, the plurality of predicted attributes of the first patient, and the plurality of clinical trials, wherein the ML model has been trained through a supervised learning process comprising (Para. 4, 5, 24, 26, and 68 wherein training a learning machine based on current patient current attributes, predicted attributes and the plurality of clinical trials is taught):
generating a training data set comprising historical patient attributes associated with labels related to historical clinical trials (Para. 77); and 
using the training data set to train the ML model to output fitness measures indicating strengths of association between given sets of patient attributes and given clinical trials (Para. 61 and 73 wherein a predictive model is used to match patients to trials. Ennist does not explicitly teach however Wang teaches wherein patients are matched based on strength of association between given sets of patient attributes and given clinical trials as seen in Para. 28);
Wang further teaches:
receiving outputs from the ML model in response to the inputs, the outputs comprising a respective fitness measure for each respective clinical trial for the plurality of clinical trials, with respect to the first patient (Para. 28-29);

Ennist further teaches:
recommending one or more clinical trials of the plurality of clinical trials for the first patient based on the ranking (Para. 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the machine learning system that can enroll/match patients to clinical trials as taught in Ennist with the ranking/scoring of clinical trials based on patients attributes as taught in Wang. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

As per claim 2, Ennist teaches the computer-implemented method of claim 1, wherein determining the plurality of predicted attributes comprises: 
identifying a plurality of patients that are clinically similar to the first patient (Para. 52);
determining, for each respective patient of the plurality of patients, a respective progression of a first disorder (Para. 23 and 132); and 
determining a predicted progression of the first disorder for the first patient, based on the respective progressions for the plurality of patients (Para. 26 and 132).


determining a treatment history of the first patient (Para. 50); and 
determining whether the treatment history of the first patient includes one or more unexpected events (Para. 50 and 93).

As per claim 4, Ennist teaches the computer-implemented method of claim 1, wherein determining the plurality of current attributes of the first patient comprises, for each respective clinical trial of the plurality of clinical trials:
determining a respective treatment to be used in the respective clinical trial (Para. 4-5); and
determining whether the first patient has already undergone the respective treatment (Para.4-5 and 111).

As per claim 5, Allen teaches the computer-implemented method of claim 1, wherein the ML model is trained in part by: 
identifying a corpus of prior trials (Para.  26 and 111); 
determining a relative importance of a plurality of attributes for each of the prior trials in the corpus of prior trials (Para. 26 and 51); and 
training the ML model based on the relative importance of the plurality of attributes (Para. 26, 51, and 68).


upon determining that a fitness measure of a first trial of the plurality of clinical trials is below a predefined threshold, indicating that the first patient is not eligible for the first trial (Para. 128).

Claims 7-18 recite substantially similar limitations as seen in claims 1-6 and hence are rejected for similar rationale as noted above. 

Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686